SANDRA FERRARA AND ALFONSO FERRARA, HER HUSBAND, Appellants,
v.
HERITAGE PARK OF WEST DELRAY, LLLP, A FLORIDA LIMITED PARTNERSHIP, Appellee.
No. 4D08-4749
District Court of Appeal of Florida, Fourth District
October 21, 2009
Douglas L. Bates and Eric L. Berger of the Law Offices of Koppel & Bates, Plantation, for appellants.
William T. Viergever and Mark W. Klingensmith of Sonneborn, Rutter, Cooney & Klingensmith P.A., West Palm Beach, for appellee.
PER CURIAM.
Affirmed.
MAY, DAMOORGIAN and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.